       Case: 1:20-cv-06953 Document #: 1 Filed: 11/23/20 Page 1 of 3 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

ANA CRISTINA ESCOBAR,                                 )
                                                      )
                               Plaintiff,             )
       v.                                             )
                                                      )       Case No. 20-cv-6953
                                                      )
WALMART INC. d/b/a WALMART #1938                      )
                                                      )
                               Defendant.             )

                                    NOTICE OF REMOVAL

       NOW COMES Defendant WALMART INC., by and through its attorneys James P.

Balog and Lucas Sun, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removes this action to

the United States District Court for the Northern District of Illinois, and in support thereof, states

as follows:

                               PLEADINGS AND BACKGROUND

   1. The movant’s Notice of Removal is based upon subject matter jurisdiction conferred by

       diversity of citizenship, as established in 28 U.S.C. § 1332.

   2. This matter arises out of an incident which occurred on May 18, 2020 at the Walmart Store

       located at 7050 S. Cicero Avenue, Bedford Park, Illinois. Plaintiff filed a Complaint in the

       Circuit Court of Cook County, Law Division, styled ANA CRISTINA ESCOBAR v.

       WALMART INC., bearing Case No. 2020 L 009447. (See Exhibit A, Plaintiff’s Complaint

       at Law).

   3. Defendant first received Plaintiff’s Complaint when it was served with process on

       September 24, 2020. (See Exhibit B, Service of Process).

   4. In response to the Complaint, Defendant filed its Appearance and Jury Demand on October

       29, 2020. (See Exhibit C, Defendant’s Appearance and Jury Demand).

                                                  1
   Case: 1:20-cv-06953 Document #: 1 Filed: 11/23/20 Page 2 of 3 PageID #:2




                                BASIS FOR DIVERSITY

5. Both at the time of the commencement of the State Court action and at the present time,

   Defendant Walmart is a Delaware Corporation and its executive headquarters are located

   in Bentonville, Arkansas. (See Exhibit D, Arkansas Secretary of State Business

   Information Search for Walmart).

6. A corporation has a single principal place of business where its executive headquarters are

   located. Metropolitan Life Ins. Co. v. Estate of Cammon, 929 F.2d 1220, 1223 (7th Cir.

   1991). Therefore, at all pertinent times, Defendant Walmart was a citizen of Arkansas and

   Delaware.

7. Defendant issued Requests to Admit to Plaintiff. Plaintiff admitted on November 12, 2020

   that she was and is a citizen of Illinois and that the amount in controversy exceeded

   $75,000. (Exhibit E, Request to Admit Responses).

8. With the first notice that the claimed amount in controversy exceeded $75,000 and that

   Plaintiff is a citizen of Illinois (thereby fulfilling diversity requirements) occurring on or

   about November 12, 2020, this Notice was filed within thirty (30) days of “receipt by the

   defendant[s], through service or otherwise, of a copy of an amended pleading, motion,

   order, or other paper from which it may be first ascertained that the case is one which is or

   has become removable.” 28 U.S.C. § 1446(b)(3).

9. As required by 28 U.S.C. § 1446(d), the movant will promptly serve upon Plaintiff’s

   counsel, and file with the Circuit Court of Cook County, a true and correct copy of this

   Notice.

10. By removing this action, Defendant does not waive any defenses available to it.




                                             2
       Case: 1:20-cv-06953 Document #: 1 Filed: 11/23/20 Page 3 of 3 PageID #:3




    11. If any question arises as to the propriety of the removal of this action, the movant requests

        the opportunity to present a brief and oral argument in support of its position that this case

        is removable.

    12. This Notice is signed and in compliance with Rule 11 of the Federal Rules of Civil

        Procedure.

        WHEREFORE, Defendant WALMART INC., prays that this Honorable Court retain

jurisdiction of the matter pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

Dated: November 20, 2020



                                                              Respectfully submitted,

                                                              O’HAGAN MEYER LLC
                                                              By:
                                                              s/Lucas Sun
                                                              One of the Attorneys for Defendant
                                                              Walmart Inc.

James P. Balog, Esq.
Lucas Sun, Esq.
O’Hagan Meyer, LLC
One East Wacker Drive, Suite 3400
Chicago, IL 60601
Tel: 312-422-6100 / Fax: 312-422-6110
jbalog@ohaganmeyer.com
lsun@ohaganmeyer.com




                                                  3
